DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 6/22/2020.  Claims 1–7, 15–16, 18–23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 6/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 15–16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2016/0342994 A1, published Nov. 24, 2016) in view of Adjaoute (US 2015/0046332 A1, published Feb. 12, 2015).
Regarding claims 1 and 16, Davis discloses: a method for information reminding, comprising: when it is detected that a transaction record for a target account is generated in a blockchain ledger, obtaining the generated transaction record for the target account as a current transaction record (receiving a transaction message including data elements related to a personal account number, a merchant identifier, and a blockchain network identifier. Davis ¶ 7.  The receiving device receives a transaction notification indicating that the transaction is being processed by a blockchain network identified in the received transaction message. Davis ¶ 8.  The transaction is to be recorded in the blockchain ledger and include destination address and transaction amount. Davis ¶ 27.). 
Davis does not disclose: comparing the current transaction record with a locally stored transaction record(s) for the target account; when it is determined that the current transaction record differs from any one of the locally stored transaction records for the target account, determining that a security risk of the target account exists; and outputting alert information to alert a user of the target account that the security risk of the target account exists.
However, Adjaoute does disclose: comparing the current transaction record with a locally stored transaction record(s) for the target account (the arriving transaction record is compared attribute-by-attribute with archived attributes in the profile. Adjaoute ¶ 147.); when it is determined that the current transaction record differs from any one of the locally stored transaction records for the target account, determining that a security risk of the target account exists (each comparison results in an increase or decrease in the fraud risk score resulting in a determination that the transaction record represents a genuine transaction, a suspicious, or a fraudulent transaction. Adjaoute ¶ 147.); and outputting alert information to alert a user of the target account that the security risk of the target account exists (reaching a certain risk score threshold results in an immediate alert. Adjaoute ¶ 70.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with the verification of transactional metadata with previously stored transaction data to assess security risk based upon the teachings of Adjaoute.  The motivation being to compare transactions with historical transactions to identify if fraudulent actors are attempted fraudulent transactions. Adjaoute ¶ 27. 
Regarding claim 2, Davis in view of Adjaoute disclose the limitations of claim 1, further comprising: when it is determined that the current transaction record is the same as one of the locally stored transaction records for the target account, determining that the target account is safe (each comparison results in an increase or decrease in the fraud risk score resulting in a determination that the transaction record represents a genuine transaction, a suspicious, or a fraudulent transaction. Adjaoute ¶ 147.); and outputting the current transaction record to remind the user that a transaction was conducted on the target account (upon receipt of a relevant time-stamped transaction, the classification and profilers produce independent votes and determinations resulting in the output of a final fraud score. Adjaoute ¶¶ 77–78.).  
Regarding claim 15, Davis discloses: an electronic device comprising a processor, a communication interface, a memory and a communication bus, wherein the processor, the communication interface and the memory communicate with each other via the communication bus; the memory is configured for storing a computer program; the processor is configured for executing the computer program stored on the memory, so as to perform operations of: when it is detected that a transaction record for a target account is generated in a blockchain ledger, obtaining the generated transaction record for the target account as a current transaction record (receiving a transaction message including data elements related to a personal account number, a merchant identifier, and a blockchain network identifier. Davis ¶ 7.  The receiving device receives a transaction notification indicating that the transaction is being processed by a blockchain network identified in the received transaction message. Davis 8.  The transaction is to be recorded in the blockchain ledger and include destination address and transaction amount. Davis ¶ 27.).
Davis does not disclose: comparing the current transaction record with a locally stored transaction record(s) for the target account when it is determined that the current transaction record differs from any one of the locally stored transaction records for the target account, determining that a security risk of the target account exists; and outputting alert information to alert a user of the target account that the security risk of the target account exists.
However, Adjaoute does disclose: comparing the current transaction record with a locally stored transaction record(s) for the target account when it is determined that the current transaction record differs from any one of the locally stored transaction records for the target account (the arriving transaction record is compared attribute-by-attribute with archived attributes in the profile. Adjaoute ¶ 147.), determining that a security risk of the target account exists; and outputting alert information to alert a user of the target account that the security risk of the target account exists (each comparison results in an increase or decrease in the fraud risk score resulting in a determination that the transaction record represents a genuine transaction, a suspicious, or a fraudulent transaction. Adjaoute ¶ 147.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with the verification of transactional metadata with previously stored transaction data to assess security risk based upon the teachings of Adjaoute.  The motivation being to compare transactions with historical transactions to identify if fraudulent actors are attempted fraudulent transactions. Adjaoute ¶ 27.
Regarding claim 18, Davis in view of Adjaoute disclose the limitations of claim 15, wherein the processor is further caused to perform operations of: when it is determined that the current transaction record is the same as one of the locally stored transaction records for the target account, determining that the target account is safe (each comparison results in an increase or decrease in the fraud risk score resulting in a determination that the transaction record represents a genuine transaction, a suspicious, or a fraudulent transaction. Adjaoute ¶ 147.); and outputting the current transaction record to remind the user that a transaction was conducted on the target account (upon receipt of a relevant time-stamped transaction, the classification and profilers produce independent votes and determinations resulting in the output of a final fraud score. Adjaoute ¶¶ 77–78.).

Claims 3, 19 rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Adjaoute in view of Rugge (US 7,240,028 B1, issued Jul. 3, 2007).
Regarding claims 3 and 19, Davis in view of Adjaoute disclose the limitations of claims 1 and 15, respectively, further comprising: periodically or non-periodically obtaining transaction records for the target account from the blockchain ledger (receiving a transaction message including data elements related to a personal account number, a merchant identifier, and a blockchain network identifier. Davis ¶ 7.).
Davis in view of Adjaoute does not disclose: outputting the obtained transaction records for the target account to enable the user to view the transaction records for the target account and perform account reconciliation.
However, Rugge does disclose: outputting the obtained transaction records for the target account to enable the user to view the transaction records for the target account and perform account reconciliation (providing user account financial transaction data to a single user interface for continually updating account balances for account reconciliation. Rugge 4:1–12.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with outputting account transaction data to a user interface to perform account reconciliation based upon the teachings of Rugge.  The motivation being providing continuously updated running balances to users. Rugge 2:35–38. 

Claims 4, 20 rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Adjaoute in view of Rezayee (US 2018/0315038 A1, published Nov. 1, 2018).
Regarding claims 4 and 20, Davis in view of Adjaoute disclose the limitations of claims 1 and 15, respectively. Davis in view of Adjaoute does not disclose: wherein after outputting the alert information, the method further comprises: outputting prompt information to prompt the user to change an account.
However, Rezayee does disclose: wherein after outputting the alert information, the method further comprises: outputting prompt information to prompt the user to change an account (a message including a prompt is received for interaction with the user to change or switch accounts. Rezayee ¶ 42.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with prompting the user to change an account based upon the teachings of Rezayee.  The motivation being to enable the user to receive a benefit in another account. Rezayee ¶ 42.

Claims 5, 21 rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Adjaoute in view of Ananda (US 2006/0282271 A1, published Dec. 14, 2006).
Regarding claims 5 and 21, Davis in view of Adjaoute disclose the limitations of claims 1 and 15, respectively. Davis in view of Adjaoute does not disclose: wherein outputting alert information comprises: outputting the alert information in a popup window.
However, Ananda does disclose: wherein outputting alert information comprises: outputting the alert information in a popup window (user alerts arrive in the form of a pop up window prompting user to change accounts. Ananda ¶ 24.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with alerting the user with a pop up window based upon the teachings of Ananda.  The motivation being to alert the user to a payment transaction failure. Ananda ¶ 24.
  
Claims 6–7, 22–23 rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Adjaoute in view of Campbell (US 6,856,970 B1, issued Feb. 15, 2005).
Regarding claims 6 and 22, Davis in view of Adjaoute disclose the limitations of claims 1 and 15, respectively. Davis in view of Adjaoute does not disclose: wherein before outputting the alert information, the method further comprises: obtaining a communication identifier for the user pre-bound to the target account; the step of outputting alert information comprises: based on the obtained communication identifier for the user, outputting the alert information.
However, Campbell does disclose: wherein before outputting the alert information, the method further comprises: obtaining a communication identifier for the user pre-bound to the target account; the step of outputting alert information comprises: based on the obtained communication identifier for the user, outputting the alert information (providing a transaction alert message related to the user account sent via fax, email, or pager, when one or more specific criterial occur. Campbell 29:3–20.  The ability to communicate account information to the appropriate user necessarily requires a pre-bound communication identifier such as a fax number, email address, or a pager number.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the linking of blockchain transactions to privately verified transactional and ownership information of Davis with using a predetermined communication identifier to output alert information based upon the teachings of Campbell.  The motivation being to communicate necessary transaction-related information to the account holder based upon associated contact information. Campbell 28:1–43.
Regarding claims 7 and 23, Davis in view of Adjaoute disclose the limitations of claims 6 and 22, wherein the communication identifier comprises a telephone number and/or an email address (providing a transaction alert message related to the user account sent via fax, email, or pager, when one or more specific criterial occur. Campbell 29:3–20.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493